The claimant herein seeks recovery for injuries received while serving as a member of Battery A, I. N. G., at Camp Lincoln, July 29, 1900. This being the same explosion in which Charles Balsley and Jesse Rupert were also seriously injured, the circumstances and material facts were fully set forth in the opinion filed by this Commission in the claim of the said Charles Balsley. For the reasons therein assigned this claim is also rejected, without prejudice, however, to other relief; and attention is called to the circumstance that this claimant, as did Balsley and Rupert in their claims before this Commission, has doubled the amount sought in the original House bill introduced for his relief— which provided for an appropriation of $500 in place of the $1,000 herein sought. It may be reasonably assumed therefore that even in the estimation of the claimant, $500 should be the limit in attempting to fix a fair compensation for the injuries received by the claimant.